UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2192 The Dreyfus Third Century Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Third Century Fund, Inc. February 28, 2010 (Unaudited) Common Stocks98.7% Shares Value ($) Consumer Discretionary10.1% Discovery Communications, Cl. C 44,100 a 1,170,414 Gap 180,050 3,871,075 Garmin 65,500 b 2,092,725 Limited Brands 119,200 2,635,512 McDonald's 62,775 4,008,184 Priceline.com 19,025 a 4,314,109 Staples 76,100 1,960,336 TJX 81,725 3,402,212 Weight Watchers International 30,100 b 774,172 Consumer Staples14.0% Bare Escentuals 46,575 a 846,733 Church & Dwight 45,300 3,043,254 Costco Wholesale 77,175 4,705,360 Hansen Natural 49,975 a,b 2,078,960 Kimberly-Clark 64,075 3,891,915 PepsiCo 133,550 8,342,868 Procter & Gamble 107,000 6,770,960 SYSCO 68,025 b 1,965,923 Unilever (NY Shares) 65,850 1,981,427 Energy5.9% Cenovus Energy 44,975 1,101,887 EnCana 44,975 1,474,280 ENSCO International, ADR 51,025 2,253,774 Nexen 100,275 2,256,187 Noble 68,650 a 2,901,149 SEACOR Holdings 28,525 a 2,178,740 Talisman Energy 116,625 2,134,238 Financial7.5% American Express 62,400 2,383,056 Charles Schwab 125,400 2,296,074 Chubb 43,750 2,207,625 Discover Financial Services 227,125 3,100,256 Goldman Sachs Group 13,725 2,145,904 Investment Technology Group 87,300 a 1,485,846 State Street 43,000 1,931,130 Travelers 46,225 2,430,973 Health Care17.3% Allergan 40,100 2,343,043 Amgen 82,025 a 4,643,435 AstraZeneca, ADR 46,025 b 2,030,623 Becton Dickinson & Co. 33,900 2,639,793 Biogen Idec 41,100 a 2,260,911 Genzyme 69,950 a 4,001,140 Gilead Sciences 65,600 a 3,123,216 Humana 45,800 a,b 2,167,714 Johnson & Johnson 118,400 7,459,200 Kinetic Concepts 48,900 a,b 2,049,888 Millipore 25,100 a 2,369,691 Novartis, ADR 24,675 1,365,021 WellPoint 83,200 a 5,147,584 Industrial9.6% 3M 51,025 4,089,654 Brink's 44,600 1,136,408 Donaldson 24,725 1,020,153 Dun & Bradstreet 19,925 1,397,938 Emerson Electric 131,075 6,205,091 Equifax 41,575 1,341,209 Fluor 26,650 1,140,620 Ryder System 22,650 b 799,319 United Technologies 86,600 5,945,090 Information Technology29.5% Accenture, Cl. A 92,550 3,699,223 Apple 37,875 a 7,749,982 Avnet 48,700 a 1,344,607 CA 81,900 1,842,750 Cisco Systems 164,975 a 4,013,842 EMC 183,975 a 3,217,723 Google, Cl. A 9,850 a 5,188,980 Intel 66,050 1,356,006 International Business Machines 87,300 11,101,068 Microsoft 348,900 9,999,474 National Semiconductor 115,900 1,678,232 Oracle 226,375 5,580,144 QUALCOMM 111,150 4,078,094 Sybase 48,400 a 2,148,476 Symantec 84,200 a 1,393,510 Texas Instruments 206,800 5,041,784 Western Union 98,675 1,557,092 Materials2.9% Alcoa 180,000 2,394,000 MeadWestvaco 79,300 1,819,142 Schnitzer Steel Industries, Cl. A 32,900 1,502,214 Worthington Industries 76,600 1,213,344 Utilities1.9% FPL Group 27,825 b 1,290,245 Sempra Energy 46,025 2,263,049 WGL Holdings 28,775 b 945,259 Total Common Stocks (cost $223,614,861) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $154,000) 154,000 c Investment of Cash Collateral for Securities Loaned3.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $7,813,701) 7,813,701 c Total Investments (cost $231,582,562) 102.0% Liabilities, Less Cash and Receivables (2.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At February 28, 2010, the total market value of the fund's securities on loan is $7,680,524 and the total market value of the collateral held by the fund is $7,813,701. c Investment in affiliated money market mutual fund. At February 28, 2010, the aggregate cost of investment securities for income tax purposes was $231,582,562. Net unrealized appreciation on investments was $13,617,378 of which $25,142,643 related to appreciated investment securities and $11,525,265 related to depreciated investment securities. 100-743-21 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 222,634,802 - - Equity Securities - Foreign+ 14,597,437 - - Mutual Funds 7,967,701 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Third Century Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 22, 2010 By: /s/ James Windels James Windels Treasurer Date: April 22, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
